Title: From John Adams to United States Senate, 28 May 1798
From: Adams, John
To: United States Senate



Gentlemen of the Senate,
United States. May 28 1798.

I nominate the persons herein after named for appointments in the Corps of Artillerists and Engineers.—
Lieutenant Colonel Commandant.
John Doughty New Jersey
Majors
1. Benjamin Brooks. Maryland
2. Adam Hoops. New Jersey.
3. Daniel Jackson. Massachusetts.
Captains
1. Decius Wadsworth Connecticutt
2. William Macrea Virginia2. Decius Wadsworth Connecticut
3. Samuel Eddins Virginia
4. Francis Kinlock Huger South Carolina
5. Amos Stoddard Massachusetts
6 Lemuel Gates. Massachusetts.
7 James Read Pennsylvania
8 Callender Irvine ditto
9 James Stille New Jersey.
10 William Walter Livingston Cochran New York
11 John Bishop Virginia
12 John Henry Pennsylvania.
Lieutenants
1. Theodore Memminger Pennsylvania.
2 William Steele ditto
3. Francis Gibson ditto
4. Alexander D. Pope Virginia
5 John W. Livingston New York
6. John Hancock Virginia
7. George W. Carmichael Pennsylvania.
8 Samuel Dickinson Maryland
9. Philip Stewart New Jersey.
10. William L. Cooper New York.
11. William Deveaux Georgia.
12. Patrick Cunningham Harris North Carolina
13. Joseph Yates New York.
14. George Washington Duncan Massachusetts
15. Toppan Webster New Hampshire
16. James White South Carolina
17. James B. Manÿ Delaware
18. John Knight Maryland
19 John Fergus Junr North Carolina
20. Nathaniel Leonard Vermont
21. John Leybourn Georgia
22 Solomon Mears Connecticut
23 Charles Wolstoncraft Pennsylvania
24 Robert Weir Osburn ditto.
Surgeon
James Scanlan Maryland.
Surgeon’s Mates.
1. Thomas Tillinghast. Rhode Island
2. Nathaniel Dwight. Connecticut.
3. Burr Harrison. Kentucky

John Adams